Exhibit 10.1
 
Equity Transfer Agreement
                                           Agreement Code: NEWN20111101-1
Transferor:   New Energy Systems Group (referred as Party A)
 
Transferee:  Xuemei Fang (referred as Party B)
 
ID number: 420700194012114924

 
Address: No. 69, Huajua Village, Fenghuang Village, Tingzu Town, Echeng Dist.,

 
Ezhou City, Hubei Provicne, China



Transferee: Weirong Xu (referred as Party C)
ID number: 420700197003014925
Address: No. 1187-19, Huangshi Ave., Huangshi Harbor, Huangshi Harbor Dist.,
Huangshi City, Hubei Province, China


Party A owns 100% of Billion Electronics Limited (BVI). Through friendly and
fairly negotiation and based on related regulations, Party A, Party B and Party
C achieved the following agreements:
 
1.  
Party A agrees to transfer 100% of equity interest of Billion Electronics
Limited (BVI) to Party B and Party C. Party B and Party C agree to accept the
transfer.
 

2.  
Price of transfer and method of payment

 
All parties agree that the transfer price will equal to the value which is
appraised by the appraisal firm minus the debt of RMB$153,033,107.25 which Party
A owes to Billion Electronics Limited (BVI)’s wholly owned subsidiary, Shenzhen
E’Jenie Technology Development Co., Ltd.. Such debt will no longer exist after
the transaction is completed. The total transferring value is RMB$85,533,892.75.
Party B shall pay RMB$51,320,335.65 for 60% of equity. Party C shall pay
RMB$34,213,557.10 for 40% of equity. Until November 24, 2011 after this
agreement is signed, Party A shall be responsible for the debt.
 





3.  
Timing of payment:

 
 
 
1

--------------------------------------------------------------------------------

 
 
After this agreement is signed and the transfer of equity is registered, the
transferees need to pay RMB$17,106,778.55, 20% of the total amount, as down
payment. RMB$5,800,000 shall be paid every two months until the remaining amount
is fully paid.
 
4.  
Party A represents that it has fully power to the equity which will be
transferred to Party B and Party C. The equity is not pledged and has no third
party claims. Otherwise, Party A should take full economic and legal
responsibility resulted from the factors above. Party A shall be responsible to
collect all the account receivables of Shenzhen E’Jenie Technology Development
Co., Ltd., subsidiary of Billion Electronics Limited (BVI) and deposit into
these two companies’ accounts. If the account receivable cannot be collected,
Party A shall be responsible for the loss.
 

5.  
If Party A does not disclose all the debts before signing this agreement and
causes Party B and Party C’s loss, Party B and Party C shall be entitled to
require compensation from Party A.
 

6.  
Breach of agreement:
 

a. Once this agreement is executed, all parties should take their
responsibilities. Any party who does not take its responsibility shall be liable
pursuant to the applicable regulations and the terms of this agreement.
 
b. If Party B and Party C cannot make payments on time, each of them shall pay
0.01% of the remaining payment per day after the due date as fines. If Party B
and Party C’s breach of agreement cause Party A’s loss and the fines which Party
B and Party C paid are lower than Party A’s actual loss, Party B and Party C
shall pay extra compensation.
 
c. If Party A causes Party B and Party C to not be able to implement the
registration of the equity transfer, or seriously interfere with Party B and
Party C’s reaching the goal of this agreement, Party A shall pay 0.01% of the
payment which Party B and Party C has made as fines per day. If Party A’s breach
of agreement causes Party B and Party C’s loss and the fines which Party A pays
is lower than Party B and Party C’s actual loss, Party A should pay extra
compensation.
 
7.  
Change and cancel of the agreement:
 

This agreement can be changed or canceled through negotiation among three
parties. If the parties agree to change or cancel the agreement, they shall sign
an amendment or cancellation agreement.
 















8.  
Responsibility for related expenses:
 

The related expenses, including notarization, appraisal, auditing, business
change’s registration, shall be borne by Party B and Party C.
 
9.  
Dispute resolution:
 

Any dispute related to the agreement, all parties should be negotiated friendly.
Otherwise, it shall go to Shenzhen Arbitration Commission for arbitration.
 
10.  
 Entry into force:
 

This agreement should be signed by all three parties in front of lawyers as
witness; approved by the competent authorities; registered the change to enter
into force.
 
11.  
 This agreement has 6 copies. Party A, B, C and lawyer keep one. The target
Company keeps one. The remaining one will be provided to related department.







 
2

--------------------------------------------------------------------------------

 










Party A: /s/ Weihe
Yu                                                                    Date:
November 24, 2011


Party B: /s/ Xuemei
Fang                                                               Date:
November 24, 2011


Party C: /s/ Weirong
Xu                                                                Date: November
24, 2011


Witness Lawyer: /s/ Liangkui
Tu                                                 Date: November 24, 2011



 
 
 
 
3